Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 02/25/2021, the amendment/reconsideration has been considered. Claims 1, 9 and 15 have been amended. Claims 1-20 are pending for examination as cited below.

	Response to Arguments
Applicant’s arguments, see remarks pages. 9-13, filed on 02/25/2021, with respect to amended claims have been fully considered and are persuasive.  The previous rejections of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 02/25/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qaisar et al. (Pub. No.: US 2017/0048308 A1) is one of the most pertinent art in the field of invention. Qaisar discloses, network conscious edge-to-cloud data aggregation, connectivity, analytics and actuation operate for the detection and actuation of events based on sensed data, with the assistance of edge computing software-defined fog engine with interconnect with other network elements via programmable internet exchange points to ensure end-to-end virtualization with cloud data centers and hence, resource reservations for guaranteed quality of service in event detection.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tauqir Hussain/Primary Examiner, Art Unit 2446